Citation Nr: 1608094	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for right carpal tunnel syndrome.  

2.  Entitlement to an increased rating in excess of 20 percent disabling for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1991 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2013, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for bilateral carpal tunnel syndrome.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  See 38 C.F.R. § 3.159(c)(1) (2015); see also Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In the July 2013 Remand, the Board indicated that there appeared to be outstanding private medical records, specifically from the Veteran's primary treating physician, Dr. K.R.  As such, the Board requested that the AOJ send correspondence to the Veteran requesting that she identify any private healthcare provider from whom she sought treatment for her bilateral carpal tunnel disabilities, including Dr. K.R., and then secure any necessary authorization to obtain all identified treatment records.  The Board also requested that after all outstanding records had been associated with the claims file, the AOJ should schedule the Veteran for a VA examination to evaluate the current nature and severity of her bilateral carpal tunnel disabilities.  

In the same September 3, 2013 correspondence, the Appeals Management Center both informed the Veteran that she was being scheduled for a VA examination and requested that she identify any outstanding private medical records, including those from Dr. K.R., and complete the appropriate releases to obtain all identified records.  The Veteran was afforded a VA examination on September 30, 2013.  On October 8, 2013, the AOJ received a signed, albeit undated, VA Form 21-4142, Authorization for Release of Information, in which she indicating receiving continued treatment from Dr. K.R.  To date, however, these private medical records have not been associated with the claims file, and there is no indication that these records have been requested.  Therefore, a remand is warranted in this case to attempt to obtain private medical records from Dr. K.R.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate release(s) to obtain all records from Dr. K.R. and any other additional pertinent private medical records not already identified, relating to the treatment of the Veteran's bilateral carpal tunnel disabilities.

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give her an opportunity to submit such information. 

2. If, and only if, additional medical records are obtained, refer the case to the VA physician who provided the September 2013 VA medical opinion (or a suitable substitute) for an addendum medical opinion regarding the nature and severity of the Veteran's bilateral carpal tunnel disabilities.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

In the September 2013 VA examination report, the VA examiner indicated that the severity of the Veteran's carpal tunnel disabilities resulted in moderate incomplete paralysis of the median nerve bilaterally.  Based on a review of the entire record, including the newly associated medical records, the VA examiner is asked to comment on the nature and severity of the Veteran's bilateral carpal tunnel syndrome disabilities.  The VA examiner should specifically comment if the newly associated medical records change any of the VA examiner's previous findings or opinions regarding the nature and severity of the disabilities.  

A thorough explanation must be provided for the opinions rendered.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




